                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 1 of 18 Page ID #:1



                                     1    LOKER LAW, APC
                                     2    Matthew M. Loker, Esq. (279939)
                                          matt@loker.law
                                     3    1303 East Grand Avenue, Suite 101
                                     4    Arroyo Grande, CA 93420
                                          Telephone: (805) 994-0177
                                     5    Facsimile: (805) 994-0197
                                     6
                                          Attorney for Plaintiff,
                                     7    Anthony Ahn By And Through His Guardian Ad Litem Jamie Hong
                                     8
                                                            UNITED STATES DISTRICT COURT
                                     9                     CENTRAL DISTRICT OF CALIFORNIA
                                    10
                                    11                                         Case No.:
                                          ANTHONY AHN BY AND
1303 EAST GRAND AVENUE, SUITE 101




                                    12    THROUGH HIS GUARDIAN                 COMPLAINT FOR DAMAGES
     ARROYO GRANDE, CA 93420




                                          JAMIE HONG,                          FOR VIOLATIONS OF:
                                    13
         LOKER LAW, APC




                                                      Plaintiff,
                                    14                                          I.     FAIR CREDIT REPORTING
                                                               v.                      ACT;
                                    15
                                    16    BANK OF AMERICA, N.A.;                II.    CALIFORNIA CONSUMER
                                          CITIBANK, N.A.; CAPITAL                      CREDIT REPORTING
                                    17
                                          ONE BANK (USA) N.A.;                         AGENCIES ACT;
                                    18    DISCOVER BANK; JHPDE
                                    19    FINANCE I, LLC; AND,                  III.   FAIR DEBT COLLECTION
                                          EXPERIAN INFORMATION                         PRACTICES ACT;
                                    20    SOLUTIONS, INC.
                                    21               Defendants.                IV.    ROSENTHAL FAIR DEBT
                                    22
                                                                                       COLLECTION PRACTICES
                                                                                       ACT; AND,
                                    23
                                    24
                                                                                V.     CALIFORNIA IDENTITY
                                                                                       THEFT ACT
                                    25
                                    26                                         JURY TRIAL DEMANDED

                                    27
                                    28
                                         CASE NO.:                                          Ahn v. Bank of America, N.A., et al.
                                                                       COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 2 of 18 Page ID #:2



                                     1                                          INTRODUCTION
                                     2   1.      The United States Congress has also found that the banking system is dependent
                                     3           upon fair and accurate credit reporting. Inaccurate credit reports directly impair
                                     4           the efficiency of the banking system, and unfair credit reporting methods
                                     5           undermine the public confidence, which is essential to the continued
                                     6           functioning of the banking system. As such, Congress enacted the Fair Credit
                                     7           Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”) to insure fair and accurate
                                     8           reporting, promote efficiency in the banking system and protect consumer
                                     9           privacy. The FCRA seeks to ensure consumer reporting agencies exercise their
1303 EAST GRAND AVENUE, SUITE 101




                                    10           grave responsibilities with fairness, impartiality, and a respect for the
     ARROYO GRANDE, CA 93420




                                    11           consumer’s right to privacy because consumer reporting agencies have assumed
         LOKER LAW, APC




                                    12           such a vital role in assembling and evaluating consumer credit and other
                                    13           information on consumers. The FCRA also imposes duties on the sources that
                                    14           provide credit information to credit reporting agencies, called “furnishers.”
                                    15   2.      The California legislature has determined that the banking and credit system
                                    16           and grantors of credit to consumers are dependent upon the collection of just
                                    17           and owing debts and that unfair or deceptive collection practices undermine the
                                    18           public confidence that is essential to the continued functioning of the banking
                                    19           and credit system and sound extensions of credit to consumers. The Legislature
                                    20           has further determined that there is a need to ensure that debt collectors exercise
                                    21           this responsibility with fairness, honesty, and due regard for the debtor’s rights
                                    22           and that debt collectors must be prohibited from engaging in unfair or deceptive
                                    23
                                                 acts or practices.1
                                    24
                                    25
                                    26

                                    27
                                         1
                                             Cal. Civ. Code §§ 1788.1 (a)-(b)
                                    28
                                              CASE NO.:                             1 OF 17         Ahn v. Bank of America, N.A., et al.
                                                                                COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 3 of 18 Page ID #:3



                                     1   3.     In enacting the California’s Identity Theft Act, Cal. Civ. Code §§1798.92 et
                                     2          seq. (“CITA”), the California Legislature found that the right to privacy was
                                     3          being threatened by the indiscriminate collection, maintenance, and
                                     4          dissemination of personal information. Accordingly, CITA was enacted to
                                     5          combat the lack of effective laws and legal remedies in place. To protect the
                                     6          privacy of individuals, it is necessary that the maintenance and dissemination
                                     7          of personal information be subject to strict limits. Cal. Civ. Code §1798.1(a),
                                     8          (c).
                                     9   4.     ANTHONY AHN BY AND THROUGH HIS GUARDIAN AD LITEM JAMIE
1303 EAST GRAND AVENUE, SUITE 101




                                    10          HONG (“Plaintiff”), by Plaintiff’s attorneys, brings this action to challenge the
     ARROYO GRANDE, CA 93420




                                    11          actions of BANK OF AMERICA, N.A. (“BofA”); CITIBANK, N.A. (“Citi”);
         LOKER LAW, APC




                                    12          CAPITAL ONE BANK (USA) N.A. (“Capital One”); DISCOVER BANK
                                    13          (“Discover”); JHPDE FINANCE I, LLC (“JHPDE”); and, EXPERIAN
                                    14          INFORMATION SOLUTIONS, INC. (“Experian”) with regard to attempts by
                                    15          the furnishers to unlawfully and abusively collect a fraudulent debts from
                                    16          Plaintiff, inclusive of inaccurate credit reporting to, and by, the Credit Bureaus
                                    17          and this conduct caused Plaintiff damages.
                                    18   5.     Plaintiff makes these allegations on information and belief, with the exception
                                    19          of those allegations that pertain to a plaintiff, or to a plaintiff’s counsel, which
                                    20          Plaintiff alleges on personal knowledge.
                                    21   6.     While many violations are described below with specificity, this Complaint
                                    22          alleges violations of the statute cited in its entirety.
                                    23
                                         7.     Unless otherwise stated, all the conduct engaged in by Defendants took place
                                    24
                                                in California.
                                    25
                                         8.     Any violations by each Defendant were knowing, willful, and intentional, and
                                    26
                                                Defendants did not maintain procedures reasonably adapted to avoid any such
                                    27
                                                violation.
                                    28
                                              CASE NO.:                            2 OF 17           Ahn v. Bank of America, N.A., et al.
                                                                               COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 4 of 18 Page ID #:4



                                     1   9.     Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                                     2          includes all agents, employees, officers, members, directors, heirs, successors,
                                     3          assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                                     4          Defendant’s named.
                                     5                                   JURISDICTION AND VENUE
                                     6   10. Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C. §
                                     7          1681p; 15 U.S.C. § 1692k; and, 28 U.S.C. § 1367 for supplemental state claims.
                                     8   11. This action arises out of Defendants’ violations of (i) Fair Credit Reporting Act,
                                     9          15 U.S.C. §§ 1681 et seq. (“FCRA”); (ii) the California Consumer Credit
1303 EAST GRAND AVENUE, SUITE 101




                                    10          Reporting Agencies Act, Cal. Civ. Code § 1785.1, et seq. (“CCCRAA”); (iii)
     ARROYO GRANDE, CA 93420




                                    11          the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”);
         LOKER LAW, APC




                                    12          (iv) the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
                                    13          et seq. (“RFDCPA”); and, (v) California Identity Theft Act, Cal. Civ. Code §
                                    14          1798.82, et seq.
                                    15   12. Because Defendants conduct business within the State of California, personal
                                    16          jurisdiction is established.
                                    17   13. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
                                    18          Plaintiff resides in Orange County; (ii) the conduct complained of herein
                                    19          occurred within this judicial district; and, (iii) Defendants conducted business
                                    20          within this judicial district at all times relevant.
                                    21                                            PARTIES
                                    22   14. Anthony Ahn is a natural person who resides in Yorba Linda, California, from
                                    23
                                                whom various furnishers sought to collect a consumer debt which was alleged
                                    24
                                                to be due and owing from Plaintiff.
                                    25
                                         15. Plaintiff is sixteen years old.
                                    26
                                         16. Jamie Hong is Plaintiff’s mother.
                                    27
                                    28
                                              CASE NO.:                            3 OF 17             Ahn v. Bank of America, N.A., et al.
                                                                               COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 5 of 18 Page ID #:5



                                     1   17. In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                                     2        1681a(c); Cal. Civ. Code § 1785.3(c); and, 15 U.S.C. § 1692a(3).
                                     3   18. Plaintiff is a “Victim of Identity Theft” as that term is defined by Cal. Civ. Code
                                     4        § 1798.82(d).
                                     5   19. Bank of America is a bank headquartered in the State of North Carolina.
                                     6   20. Citi is a bank headquartered in the State of Florida.
                                     7   21. Capital One is a bank headquartered in the State of Virginia.
                                     8   22. Discover is a bank headquartered in the State of Illinois.
                                     9   23. JHPDE is a debt collector headquartered in the State of Missouri.
1303 EAST GRAND AVENUE, SUITE 101




                                    10   24. Bank of America; Citi; Capital One; Discover; and, JHPDE are each a furnisher
     ARROYO GRANDE, CA 93420




                                    11        of information as contemplated by FCRA sections 1681s-2(b), that regularly
         LOKER LAW, APC




                                    12        and in the ordinary course of business furnish information to one or more
                                    13        consumer reporting agencies about consumer transactions or experiences with
                                    14        any consumer.
                                    15   25. Bank of America; Citi; Capital One; Discover; and, JHPDE are each a
                                    16        “claimant” as that term is defined by California Civil Code § 1798.92(a).
                                    17   26. Bank of America; Citi; Capital One; Discover; and, JHPDE in the ordinary
                                    18        course of business, regularly, on behalf of themselves or others, engages in
                                    19        “debt collection” as that term is defined by California Civil Code § 1788.2(b),
                                    20        and is therefore a “debt collector” as that term is defined by California Civil
                                    21        Code § 1788.2(c).
                                    22   27. JHPDE is also a “debt collector” as defined by and, 15 U.S.C. § 1692a(6).
                                    23
                                         28. Equifax; Experian; and, Trans Union are each a “consumer reporting agency”
                                    24
                                              as that term is defined by 15 U.S.C. § 1681a(f); and, a “consumer credit
                                    25
                                              reporting agency” as defined by Cal. Civ. Code § 1785.3(d).
                                    26
                                         29. Defendants are also each a “person” as that term is defined by Cal. Civ. Code §
                                    27
                                              1785.3(j).
                                    28
                                            CASE NO.:                          4 OF 17          Ahn v. Bank of America, N.A., et al.
                                                                           COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 6 of 18 Page ID #:6



                                     1   30. This action arises out of a “debt” as that term is defined by Cal. Civ. Code §
                                     2        1788.2(d); and, 15 U.S.C. § 1692a(5) that was incurred as a result of a
                                     3        “consumer credit transaction” as defined by Cal. Civ. Code § 1788.2(e).
                                     4   31. The causes of action herein also pertain to Plaintiff’s “consumer credit report”
                                     5        as that term is defined by Cal. Civ. Code § 1785.3(d), in that inaccurate
                                     6        representations of Plaintiff’s credit worthiness, credit standing, and credit
                                     7        capacity were made via written, oral, or other communication of information
                                     8        by a consumer credit reporting agency, which is used or is expected to be used,
                                     9        or collected in whole or in part, for the purposes of serving as a factor in
1303 EAST GRAND AVENUE, SUITE 101




                                    10        establishing Plaintiff’s eligibility for, among other things, credit to be used
     ARROYO GRANDE, CA 93420




                                    11        primarily for personal, family, household and employment purposes.
         LOKER LAW, APC




                                    12                              FACTUAL ALLEGATIONS
                                    13   32. At all times relevant, Plaintiff is an individual residing within the State of
                                    14        California.
                                    15   33. Unfortunately, Plaintiff recently learned that Plaintiff was the victim of identity
                                    16        theft regarding multiple credit cards.
                                    17   34. On information and belief, Hong’s ex-husband, Richard Ahn, is the fraudster
                                    18        and has committed similar frauds against two other individuals.
                                    19   35. Thereafter, Plaintiff engaged in several rounds of direct and indirect disputes
                                    20        with the furnishers and credit bureau reporting agencies.
                                    21   36. Specifically, one such dispute was sent to Citi and included a Statement of
                                    22        Fraudulent Application.
                                    23
                                         37. This Statement referenced a Police Report Number 17-26495 and Detective
                                    24
                                              Andrew Rathfon as well as Plaintiff’s date of birth in 2004.
                                    25
                                         38. Plaintiff’s disputes to Citi resulted in Citi honoring the fraud via written
                                    26
                                              communication dated August 15, 2020.
                                    27
                                    28
                                            CASE NO.:                          5 OF 17          Ahn v. Bank of America, N.A., et al.
                                                                           COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 7 of 18 Page ID #:7



                                     1   39. Therein, Citi noted that it closed the Account ending in 9799 as the result of
                                     2         fraudulent activity.
                                     3   40. Moreover, another dispute was sent to American Express regarding Account
                                     4         Ending in 1001.
                                     5   41. As a result of these disputes, American Express notified Plaintiff via written
                                     6         communication dated September 10, 2020 that American Express honored the
                                     7         fraud dispute and would remove the account from Plaintiff’s credit report.
                                     8   42. Unfortunately, the furnishers herein rejected Plaintiff’s attempts to be absolved
                                     9         of the fraud which prompted Plaintiff to further investigate his remaining
1303 EAST GRAND AVENUE, SUITE 101




                                    10         options.
     ARROYO GRANDE, CA 93420




                                    11   43. Plaintiff also submitted disputes to each of the Credit Bureaus dated April 28,
         LOKER LAW, APC




                                    12         2021.
                                    13   44. Plaintiff’s Credit Bureau Disputes noted that he is sixteen years old and never
                                    14         opened any of the accounts at issue in this action.
                                    15   45. Plaintiff also included an Identity Theft Victim’s Complaint and Affidavit from
                                    16         the Federal Trade Commission.
                                    17   46. The FTC Fraud Affidavit identified Richard Ahn as the suspect and reiterated
                                    18         that Plaintiff was born in 2004 while also identifying the Detective Rathfon and
                                    19         the 2017 Police Report.
                                    20   47. Moreover, the FTC Fraud Affidavit was witnessed by Madlyn Alverson and
                                    21         contained Plaintiff’s notarized signature.
                                    22   48. Plaintiff’s Credit Bureau Disputes also included Plaintiff’s birth certificate; his
                                    23
                                               Social Security Card; and, Student ID.
                                    24
                                         49. Plaintiff received notification shortly thereafter that the furnishers and the
                                    25
                                               Credit Bureaus each received notice of Plaintiff’s dispute pursuant to 15 U.S.C.
                                    26
                                               § 1681i(a)(6) and were providing the results of the reinvestigation.
                                    27
                                         50.
                                    28
                                            CASE NO.:                           6 OF 17          Ahn v. Bank of America, N.A., et al.
                                                                            COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 8 of 18 Page ID #:8



                                     1   51. Plaintiff was optimistic when Plaintiff received notice from Trans Union dated
                                     2        May 13, 2021 informing him all of the fraudulent accounts were deleted.
                                     3   52. Plaintiff received similar news from Equifax dated May 14, 2021 confirming
                                     4        that none of the fraudulent accounts were reporting to his credit report.
                                     5   53. Plaintiff was devasted; however, upon receipt of Experian’s June 2, 2021
                                     6        Reinvestigation Results.
                                     7   54. Therein, Plaintiff learned for the first time that Bank of America; Citi; Capital
                                     8        One; Discover; and, JHPDE each verified through Experian that Plaintiff was
                                     9        responsible for the fraudulent accounts.
1303 EAST GRAND AVENUE, SUITE 101




                                    10   55. Notably, Citi’s verification occurred after it previously agreed on August 15,
     ARROYO GRANDE, CA 93420




                                    11        2020 that Plaintiff was not responsible for the fraudulent accounts.
         LOKER LAW, APC




                                    12   56. Each of these furnishers were required to conduct a reasonable reinvestigation
                                    13        into these specific accounts on Plaintiff’s consumer report pursuant to 15 U.S.C.
                                    14        § 1681s-2(b)(1)(A).
                                    15   57. Experian was also required to conduct their own reasonable reinvestigation into
                                    16        this specific account on Plaintiff’s consumer report pursuant to 15 U.S.C.
                                    17        §1681i.
                                    18   58. To date, the Furnishers’ inaccurate credit reporting remains on Plaintiff’s
                                    19        Experian Credit Reports.
                                    20   59. The Furnishers submit inaccurate credit information regarding Plaintiff to the
                                    21        Credit Bureaus every thirty days.
                                    22   60. The Credit Bureaus did not provide notice to Plaintiff that Plaintiff’s dispute
                                    23
                                              was “frivolous or irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3).
                                    24
                                         61. Defendants’ investigations were unreasonable.
                                    25
                                    26

                                    27
                                    28
                                            CASE NO.:                          7 OF 17         Ahn v. Bank of America, N.A., et al.
                                                                           COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 9 of 18 Page ID #:9



                                     1   62. More specifically, the Furnishers should have discovered from the Furnishers’
                                     2        own records, including Plaintiff’s formal dispute, that the information being
                                     3        reported was inaccurate and materially misleading since Plaintiff provided
                                     4        information showing where Plaintiff actually lived at the time the accounts were
                                     5        fraudulently obtained in his name and showed that he was only 16 at the time.
                                     6   63. Plaintiff contends that it was unreasonable for Defendants to not contact
                                     7        Plaintiff for further information if needed; to not contact the Police Department;
                                     8        and, to not conduct a simple inquiry regarding Plaintiff’s age and/or location at
                                     9        the time the accounts were opened.
1303 EAST GRAND AVENUE, SUITE 101




                                    10   64. The unreasonableness of these investigations is further established by the fact
     ARROYO GRANDE, CA 93420




                                    11        that American Express; Equifax; and, Trans Union all independently concluded
         LOKER LAW, APC




                                    12        that Plaintiff was the victim of identity theft based upon the exact same
                                    13        information.
                                    14   65. Accordingly, the Furnishers failed to conduct a reasonable investigation with
                                    15        respect to the disputed information as required by 15 U.SC. § 1681s-2(b)(1)(A)
                                    16        by failing to remove all of the disputed and incorrect information.
                                    17   66. The Furnishers failed to review all relevant information provided by Plaintiff in
                                    18        the dispute to the Credit Bureaus, as required by and in violation of 15 U.SC. §
                                    19        1681s-2(b)(1)(B).
                                    20   67. Due to the Furnishers’ failure to reasonably investigate, the Furnishers further
                                    21        failed to correct and update Plaintiff’s information as required by 15 U.S.C. §
                                    22        1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
                                    23
                                              information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                                    24
                                         68. By inaccurately reporting account information after notice and confirmation of
                                    25
                                              its errors, the Furnishers failed to take appropriate measures as required by 15
                                    26
                                              U.S.C. § 1681s-2(b)(1)(D); and, (E).
                                    27
                                    28
                                            CASE NO.:                          8 OF 17          Ahn v. Bank of America, N.A., et al.
                                                                           COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 10 of 18 Page ID #:10



                                     1    69. Through this conduct, the Furnishers violated Cal. Civ. Code § 1785.25(a) by
                                     2         furnishing information to consumer reporting agencies that the Furnishers knew
                                     3         or should know was inaccurate.
                                     4    70. Experian also failed to conduct a reasonable investigation with respect to the
                                     5         disputed information as required by 15 U.S.C. §1681i.
                                     6    71. Plaintiff’s continued efforts to correct Defendants’ erroneous and negative
                                     7         reporting by communicating Plaintiff’s dispute with the Credit Bureaus were
                                     8         fruitless.
                                     9    72. Defendants’ continued inaccurate and negative reporting of the inaccurate
1303 EAST GRAND AVENUE, SUITE 101




                                    10         information to Plaintiff’s credit report in light of Defendants’ knowledge of the
     ARROYO GRANDE, CA 93420




                                    11         actual error was willful.
         LOKER LAW, APC




                                    12    73. Defendants’ continued inaccurate and negative reporting of the inaccurate
                                    13         information to Plaintiff’s credit report in light of Defendants’ knowledge of the
                                    14         actual error was reckless.
                                    15    74. Defendants’ failure to correct the previously admitted inaccuracies on
                                    16         Plaintiff’s credit reports was intentional and in reckless disregard of
                                    17         Defendants’ duty to refrain from reporting inaccurate information.
                                    18    75. Accordingly, Defendants willfully and negligently failed to comply with
                                    19         Defendants’ respective duties to reasonably investigate Plaintiff’s dispute.
                                    20    76. Defendants’        inaccurate   and   negative   reporting     damaged         Plaintiff’s
                                    21         creditworthiness.
                                    22    77. Defendants’ conduct has caused Plaintiff emotional distress.
                                    23
                                          78. Plaintiff has spent countless hours disputing this inaccurate information with
                                    24
                                               Defendants in an attempt to provide any and all information needed for the
                                    25
                                               investigations.
                                    26

                                    27
                                    28
                                             CASE NO.:                            9 OF 17         Ahn v. Bank of America, N.A., et al.
                                                                              COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 11 of 18 Page ID #:11



                                     1    79. While Plaintiff was thorough in Plaintiff’s disputes at all times, each Defendant
                                     2         merely responded with form letters that failed to take into account any of the
                                     3         specifics identified in Plaintiff’s disputes.
                                     4    80. Plaintiff’s anxiety; frustration; stress; lack of sleep; nervousness; anger; and,
                                     5         embarrassment continues to this day because these multiple fraudulent accounts
                                     6         mischaracterize Plaintiff as someone that avoids Plaintiff’s financial obligations
                                     7         and significantly harms Plaintiff’s credit score.
                                     8    81. Despite Plaintiff’s repeated attempts, Defendants continue to report fraudulent
                                     9         debts to Plaintiff’s credit report.
1303 EAST GRAND AVENUE, SUITE 101




                                    10    82. As a direct and proximate result of Defendants’ willful action and inaction,
     ARROYO GRANDE, CA 93420




                                    11         Plaintiff has suffered actual damages, including, but not limited to, reviewing
         LOKER LAW, APC




                                    12         credit reports, preparing and mailing dispute letters, attorneys’ fees, loss of
                                    13         credit, loss of ability to purchase and benefit from credit, increased costs for
                                    14         credit, mental and emotional pain and anguish, and humiliation and
                                    15         embarrassment of credit denials. Plaintiff has further spent countless hours and
                                    16         suffered pecuniary loss in attempting to correct Defendants’ inaccurate and
                                    17         derogatory information, without success.
                                    18    83. Based upon the discussion above, Plaintiff contends that punitive damages are
                                    19         available to Plaintiff.
                                    20    84. Similarly, Experian also received documents in connection with Plaintiff’s
                                    21         dispute that directly contradicted the inaccurate credit reporting.
                                    22    85. These documents should have caused Experian to remove the inaccurate
                                    23
                                               information from Plaintiff’s credit report.
                                    24
                                          86. By intentionally reporting continuing obligations, Experian acted in conscious
                                    25
                                               disregard for Plaintiff’s rights.
                                    26

                                    27
                                    28
                                             CASE NO.:                           10 OF 17          Ahn v. Bank of America, N.A., et al.
                                                                             COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 12 of 18 Page ID #:12



                                     1    87. To report an ongoing obligation despite the fraudulent nature of these accounts
                                     2         shows that Defendants took action involving an unjustifiably high risk of harm
                                     3         that was either known or so obvious that it should be known.
                                     4    88. Through this conduct, the Furnishers violated 15 U.S.C. § 1692e by using false,
                                     5         deceptive, and misleading representations in connection with the collection of
                                     6         Plaintiff’s alleged debt. This section is incorporated into the RFDCPA through
                                     7         Cal. Civ. Code § 1788.17; thus, the Furnishers violated Cal. Civ. Code §
                                     8         1788.17.
                                     9    89. Through this conduct, the Furnishers violated 15 U.S.C. § 1692e(2)(A) by
1303 EAST GRAND AVENUE, SUITE 101




                                    10         falsely representing the character, amount, and legal status of the fraudulent
     ARROYO GRANDE, CA 93420




                                    11         debt in connection with the collection of the fraudulent debt from Plaintiff. This
         LOKER LAW, APC




                                    12         section is incorporated into the RFDCPA through Cal. Civ. Code § 1788.17;
                                    13         thus, the Furnishers violated Cal. Civ. Code § 1788.17.
                                    14    90. Through this conduct, the Furnishers violated 15 U.S.C. § 1692e(8) by
                                    15         reporting credit information regarding Plaintiff that the Furnishers knew or
                                    16         should have known to be inaccurate This section is incorporated into the
                                    17         RFDCPA through Cal. Civ. Code § 1788.17; thus, the Furnishers violated Cal.
                                    18         Civ. Code § 1788.17.
                                    19    91. Through this conduct, the Furnishers violated 15 U.S.C. § 1692e(10) by using
                                    20         false representations and deceptive means to collect the fraudulent debt from
                                    21         Plaintiff. This section is incorporated into the RFDCPA through Cal. Civ. Code
                                    22         § 1788.17; thus, the Furnishers violated Cal. Civ. Code § 1788.17.
                                    23
                                          92. Through this conduct, the Furnishers violated 15 U.S.C. § 1692f by using unfair
                                    24
                                               and unconscionable means to collect the fraudulent debt from Plaintiff. This
                                    25
                                               section is incorporated into the RFDCPA through Cal. Civ. Code § 1788.17;
                                    26
                                               thus, the Furnishers violated Cal. Civ. Code § 1788.17.
                                    27
                                    28
                                             CASE NO.:                          11 OF 17         Ahn v. Bank of America, N.A., et al.
                                                                            COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 13 of 18 Page ID #:13



                                     1    93. Through this conduct, the Furnishers violated 15 U.S.C. § 1692f(1) by
                                     2         collecting an amount not expressly authorized by the agreement creating the
                                     3         debt or permitted by law. This section is incorporated into the RFDCPA
                                     4         through Cal. Civ. Code § 1788.17; thus, the Furnishers violated Cal. Civ. Code
                                     5         § 1788.17.
                                     6    94. Through this conduct, Defendant violated Cal Civ. Code § 1798.93.
                                     7    95. Since Plaintiff’s efforts to be absolved of the fraudulent debts were
                                     8         unsuccessful, Plaintiff was required to bring this action to finally resolve
                                     9         Plaintiff’s remaining disputes.
1303 EAST GRAND AVENUE, SUITE 101




                                    10                   CAUSES OF ACTION CLAIMED BY PLAINTIFF
     ARROYO GRANDE, CA 93420




                                    11                                           COUNT I
         LOKER LAW, APC




                                    12               VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                    13                            15 U.S.C. §§ 1681-1681X (FCRA)
                                    14                            [AGAINST ALL DEFENDANTS]
                                    15    96. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                    16         as though fully stated herein.
                                    17    97. The foregoing acts and omissions constitute numerous and multiple violations
                                    18         of the FCRA.
                                    19    98. As a result of each and every negligent violation of the FCRA, Plaintiff is
                                    20         entitled to actual damages, pursuant to 15 U.S.C. § 1681o(a)(1); and reasonable
                                    21         attorney’s fees and costs pursuant to 15 U.S.C. § 1681o(a)(2), from each
                                    22         Defendant.
                                    23
                                    24
                                    25
                                    26

                                    27
                                    28
                                             CASE NO.:                          12 OF 17        Ahn v. Bank of America, N.A., et al.
                                                                            COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 14 of 18 Page ID #:14



                                     1    99. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
                                     2         to actual damages or damages of not less than $100 and not more than $1,000
                                     3         and such amount as the court may allow, pursuant to 15 U.S.C. §
                                     4         1681n(a)(1)(A); punitive damages as the court may allow, pursuant to 15 U.S.C.
                                     5         § 1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
                                     6         1681n(a)(3) from each Defendant.
                                     7                                          COUNT II
                                     8    VIOLATION OF THE CALIFORNIA CONSUMER CREDIT REPORTING
                                     9                                     AGENCIES ACT
1303 EAST GRAND AVENUE, SUITE 101




                                    10                          CAL. CIV. CODE § 1785.1, ET SEQ.
     ARROYO GRANDE, CA 93420




                                    11                            [AGAINST THE FURNISHERS]
         LOKER LAW, APC




                                    12    100. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                    13         as though fully stated herein.
                                    14    101. The foregoing acts and omissions constitute numerous and multiple violations
                                    15         of the California Consumer Credit Reporting Agencies Act.
                                    16    102. In the regular course of its business operations, the Furnishers routinely
                                    17         furnishes information to credit reporting agencies pertaining to transactions
                                    18         between the Furnishers and the Furnishers’ consumers, so as to provide
                                    19         information to a consumer’s credit worthiness, credit standing and credit
                                    20         capacity.
                                    21    103. Because the Furnishers is a partnership, corporation, association, or other entity,
                                    22         and are therefore each a “person” as that term is defined by Cal. Civ. Code §
                                    23
                                               1785.3(j), the Furnishers are and always were obligated to not furnish
                                    24
                                               information on a specific transaction or experience to any consumer credit
                                    25
                                               reporting agency if the person knows or should have known that the information
                                    26
                                               is incomplete or inaccurate, as required by Cal. Civ. Code § 1785.25(a).
                                    27
                                    28
                                             CASE NO.:                          13 OF 17          Ahn v. Bank of America, N.A., et al.
                                                                            COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 15 of 18 Page ID #:15



                                     1    104. Since the Furnishers received all documents required to determine the
                                     2         inaccuracy of the Furnishers’ reporting, the Furnishers should have known to
                                     3         update said reporting.
                                     4    105. the Furnishers also should have determined that the Furnishers’ reporting was
                                     5         inaccurate through review of their own account notes and records; and, as a
                                     6         result of the information provided with Plaintiff’s disputes.
                                     7                                          COUNT III
                                     8       VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                     9                          15 U.S.C. §§ 1692-1692(P) (FDCPA)
1303 EAST GRAND AVENUE, SUITE 101




                                    10                                   [AGAINST JHPDE]
     ARROYO GRANDE, CA 93420




                                    11    106. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
         LOKER LAW, APC




                                    12         as though fully stated herein.
                                    13    107. The foregoing acts and omissions constitute numerous and multiple violations
                                    14         of the FDCPA.
                                    15    108. As a result of each and every violation of the FDCPA, Plaintiff is entitled to
                                    16         any actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages for
                                    17         a knowing or willful violation in the amount up to $1,000.00 pursuant to 15
                                    18         U.S.C. § 1692k(a)(2)(A); and reasonable attorney’s fees and costs pursuant to
                                    19         15 U.S.C. § 1692k(a)(3) from JHPDE.
                                    20                                          COUNT IV
                                    21         VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION
                                    22                                    PRACTICES ACT
                                    23
                                                           CAL. CIV. CODE §§ 1788-1788.32 (RFDCPA)
                                    24
                                                                  [AGAINST THE FURNISHERS]
                                    25
                                          109. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                    26
                                               as though fully stated herein.
                                    27
                                    28
                                             CASE NO.:                          14 OF 17         Ahn v. Bank of America, N.A., et al.
                                                                            COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 16 of 18 Page ID #:16



                                     1    110. The foregoing acts and omissions constitute numerous and multiple violations
                                     2         of the RFDCPA.
                                     3    111. As a result of each and every violation of the RFDCPA, Plaintiff is entitled to
                                     4         any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory damages
                                     5         for a knowing or willful violation in the amount up to $1,000.00 pursuant to
                                     6         Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant
                                     7         to Cal. Civ. Code § 1788.30(c) from the Furnishers.
                                     8                                          COUNT V
                                     9             VIOLATIONS OF CALIFORNIA’S IDENTITY THEFT ACT
1303 EAST GRAND AVENUE, SUITE 101




                                    10                           CAL. CIV. CODE § 1798.92-1798.97
     ARROYO GRANDE, CA 93420




                                    11                            [AGAINST THE FURNISHERS]
         LOKER LAW, APC




                                    12    112. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                    13         as though fully stated herein.
                                    14    113. The foregoing acts and omissions constitute numerous and multiple violations
                                    15         of the Cal. Civ. Code § 1798.92, including but not limited to each and every
                                    16         one of the above-cited provisions of Cal. Civ. Code § 1798.92.
                                    17    114. As a result of each and every violation of Cal. Civ. Code § 1798.92, Plaintiff is
                                    18         entitled to any actual damages pursuant to Cal. Civ. Code § 1798.93(c)(5); a
                                    19         civil penalty in an amount up to $30,000.00 pursuant to Cal. Civ. Code §
                                    20         1798.93(c)(6); costs pursuant to Cal. Civ. Code § 1798.93(c)(5), attorney’s fees
                                    21         and costs pursuant to Cal. Civ. Code § 1798.93(c)(5) and any equitable relief
                                    22         the Court deems appropriate pursuant to Cal. Civ. Code § 1798.93(c)(5).
                                    23
                                                                       PRAYER FOR RELIEF
                                    24
                                          WHEREFORE, Plaintiff prays that judgment be entered against each Defendant for:
                                    25
                                               • An award of actual damages, in an amount to be determined at trial or
                                    26
                                                   damages of a maximum of $1,000 pursuant to 15 U.S.C. § 1681n(a)(1)(A),
                                    27
                                                   against Defendant for each incident of willful noncompliance of the FCRA;
                                    28
                                             CASE NO.:                          15 OF 17        Ahn v. Bank of America, N.A., et al.
                                                                            COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 17 of 18 Page ID #:17



                                     1         • An award of punitive damages, as the Court may allow pursuant to 15
                                     2             U.S.C. § 1681n(a)(2), against Defendant for each incident of willful
                                     3             noncompliance to the FCRA;
                                     4         • An award for costs and reasonable attorney’s fees, pursuant to 15 U.S.C. §
                                     5             1681n(a)(3),    against   Defendant      for   each    incident       of    negligent
                                     6             noncompliance of the FCRA;
                                     7
                                               • An award of actual damages in an amount to be determined at trial pursuant
                                     8
                                                   to 15 U.S.C. § 1681o(a)(1) against Defendant for each incident of negligent
                                     9
                                                   noncompliance of the FCRA;
1303 EAST GRAND AVENUE, SUITE 101




                                    10
                                               • An award of costs and litigation and reasonable attorney’s fees pursuant 15
     ARROYO GRANDE, CA 93420




                                    11
                                                   U.S.C. § 1681n(a)(3) and 15 U.S.C. § 1681o(a)(2) against Defendant for
         LOKER LAW, APC




                                    12
                                                   each incident of noncompliance of the FCRA;
                                    13
                                               • An award of actual damages, in an amount to be determined at trial,
                                    14
                                                   pursuant to Cal. Civ. Code § 1785.31(a)(2)(A), against each named
                                    15
                                                   Defendant individually;
                                    16
                                               • Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                                    17
                                                   1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against each named
                                    18
                                                   Defendant individually;
                                    19
                                               • An award of punitive damages of $100-$5,000 per willful violation of Cal.
                                    20
                                                   Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code § 1785.31(a)(2)(B);
                                    21
                                               • Punitive damages according to proof as to the FCRA and CCCRAA claims;
                                    22

                                    23
                                               • For equitable and injunctive relief pursuant to Cal. Civ. Code § 1785.31(b);

                                    24         • An award of actual damages, in an amount to be determined at trial,

                                    25             pursuant to Cal. Civ. Code § 1788.30(a), against each named Defendant

                                    26             individually;

                                    27
                                    28
                                             CASE NO.:                           16 OF 17          Ahn v. Bank of America, N.A., et al.
                                                                             COMPLAINT
                                         Case 8:21-cv-01092-CJC-ADS Document 1 Filed 06/23/21 Page 18 of 18 Page ID #:18



                                     1         • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code §
                                     2             1788.30(b), against Defendant;
                                     3         • An award of costs of litigation and reasonable attorney’s fees, pursuant to
                                     4             Cal. Civ. Code § 1788.30(c), against Defendant;
                                     5
                                               • An award of actual damages, in an amount to be determined at trial,
                                     6
                                                   pursuant to 15 U.S.C. § 1692k(a)(1), against JHPDE;
                                     7
                                               • An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §
                                     8
                                                   1692k(a)(2)(A), against JHPDE;
                                     9
                                               • An award of costs of litigation and reasonable attorney’s fees, pursuant to
1303 EAST GRAND AVENUE, SUITE 101




                                    10
                                                   15 U.S.C. § 1692k(a)(3), against JHPDEt; and,
     ARROYO GRANDE, CA 93420




                                    11
                                               • Any and all other relief the Court deems just and proper.
         LOKER LAW, APC




                                    12
                                                                           TRIAL BY JURY
                                    13
                                          115. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                    14
                                               America, Plaintiff is entitled to, and demands, a trial by jury.
                                    15
                                    16
                                    17
                                          Dated: June 23, 2021                                            Respectfully submitted,

                                    18
                                    19
                                                                                                             LOKER LAW, APC

                                    20                                                       By: ___/s/ Matthew M. Loker___
                                    21                                                             MATTHEW M. LOKER, ESQ.
                                                                                                    ATTORNEY FOR PLAINTIFF
                                    22

                                    23
                                    24
                                    25
                                    26

                                    27
                                    28
                                             CASE NO.:                          17 OF 17          Ahn v. Bank of America, N.A., et al.
                                                                            COMPLAINT
